70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Alonza WRIGHT, Plaintiff--Appellant,v.SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES;  Larry June;M. Christie Hardee;  Unknown South Carolina Department ofSocial Services Workers Who Participated In The ConspiracyTo Nullify The Religion of KRC, Defendants--Appellees.
No. 95-2091.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-94-2727-3-17-BD)
Gregory Alonza Wright, Appellant Pro Se.  Bruce Edward Davis, DAVIS & CRAVER, P.A., Charleston, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for an injunction against state court proceedings and dismissing his civil rights action.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wright v. South Carolina Dep't of Social Servs., No. CA-94-2727-3-17-BD (D.S.C. May 2, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.